 TEAMSTERS LOCAL 500 (ACME MARKETS) 251Food Drivers, Helpers & Warehousemen Employees, Local 500 a/w International Brotherhood of Teamsters, AFLŒCIO and Acme Markets, Inc.  Case 4ŒCBŒ8863 September 19, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND SCHAUMBER On December 2, 2002, Administrative Law Judge Paul Bogas issued the attached decision.  The Respon-dent filed exceptions and a supporting brief, and the General Counsel and Charging Party filed answering briefs in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order as modified.3ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Food Drivers, Helpers & Warehousemen Employees, Local 500 a/w International Brotherhood of Teamsters, AFLŒCIO, its officers, agents, and representatives, shall take the action set forth in the Order as modified. 1. Substitute the following for paragraph 1(b). ﬁ1(b) In any like or related manner acting in deroga-tion of its statutory duty to bargain with Acme Markets, Inc. on behalf of bargaining unit employees.ﬂ  2. Substitute the attached notice for that of the admin-istrative law judge. APPENDIX NOTICE TO MEMBERS POSTED BY ORDER OF THE                                                            1 We find that the Respondent™s contention that this matter should be deferred to the parties™ contractual grievance/arbitration procedures was untimely.  The Respondent did not request deferral either in its answer to the complaint or in the joint stipulated record to the judge, but raised it for the first time in its poststipulation brief to the judge.  The request therefore was untimely raised.  Resco Products, 331 NLRB 1546, 1547 (2000); Cullen Supermarket, 220 NLRB 507, 509 fn. 19 (1975). 2 Chairman Battista notes that no party makes the argument that the ﬁmost-favored nationsﬂ clause is nonmandatory or unlawful.  See Dolly Madison Industries, 182 NLRB 1037 (1970), distinguishing Mine Workers v. Pennington, 381 U.S. 657 (1965).  3 We shall modify par. 1(b) of the judge™s recommended Order to conform to the nature of the violation in this case.  We shall also substi-tute a new notice in accordance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we violated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your benefit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse to furnish Acme Markets, Inc. (the Employer) with the information requested in the Employer™s January 22, 2002 letter to us. WE WILL NOT in any like or related manner act in derogation of our statutory duty to bargain with Acme Markets, Inc. on behalf of our members. WE WILL furnish the Employer the information re-quested in the Employer™s January 22, 2002 letter to us.   FOOD DRIVERS, HELPERS & WAREHOUSEMEN EMPLOYEES, LOCAL 500 A/W INTERNATIONAL BROTHERHOOD OF TEAMSTERS, AFLŒCIO   Anne C. Ritterspach, Esq., for the General Counsel. Robert C. Cohen, Esq. (Atkins & Cohen), of Philadelphia, Pennsylvania, for the Respondent. William J. Flannery, Esq. (Morgan Lewis & Bockius), of Har-risburg, Pennsylvania, for the Charging Party. DECISION STATEMENT OF THE CASE PAUL BOGAS, Administrative Law Judge.  Acme Markets, Inc. (the Employer or the Charging Party) filed the charge in this case on May 6, 2002, and the Regional Director for Re-gion 4 of the National Labor Relations Board (the Board) is-sued the complaint on July 29, 2002.  The complaint alleges that Food Drivers, Helpers & Warehousemen Employees, Local 500 a/w International Brotherhood of Teamsters, AFLŒCIO (the Union or Respondent) violated Section 8(b)(3) of the National Labor Relations Act (the Act) by failing and refusing to furnish information requested by the Employer that was relevant to the administration of the collective-bargaining agreement (CBA or Agreement) between the Union and the Employer.  The Respondent filed a timely answer in which it denied that it had violated the Act.  Before the scheduled hear-ing in this case commenced, the parties jointly waived a hear-ing and agreed to have the case decided on the basis of a stipu-lated record.  340 NLRB No. 35  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252 Based on the stipulated record 
submitted by the parties, and 
after considering the briefs, I make the following findings of 
fact and conclusions of law. 
FINDINGS OF FACT I. JURISDICTION 
The Employer, a corporation with a warehouse in Denver, 
Pennsylvania, is engaged in the 
retail sale and 
distribution of 
food and food products.  In conducting its business operations 
the Employer annually receives gross revenues in excess of 
$500,000 and sells and ships goods valued in excess of 
$50,000 directly to points outside the Commonwealth of Penn-
sylvania.  The Respondent adm
its, and I find, that the Em-
ployer is engaged in commerce within the meaning of Section 

2(2), (6), and (7) of the Act and that the Respondent is a labor 
organization within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Stipulated Facts 
The Respondent is the exclusive collective-bargaining rep-
resentative for a bargaining unit comprised of the truckdrivers, 
helpers, checkers, forklift driv
ers, loaders, platform persons, 
and jockeys working at the Respondent™s warehouse in Den-
ver, Pennsylvania.  At all times relevant to the complaint, the 
Employer and the Respondent have been parties to a collec-
tive-bargaining agreement (Agreement).  The Agreement went 
into effect on July 3, 1997, and was originally set to expire on 
July 1, 2001, but before the expiration of the Agreement the 
parties entered into a Memora
ndum of Agreement (MOA) that extended the Agreement™s term through June 30, 2006.
1 The 
Agreement contains a ﬁmost-favored nationsﬂ clause, which 
states:  
 Union will not enter into any Agreement or have any un-
derstanding with any carrier 
of any type which gives to 
such carrier any better terms 
as to wages, hours or work-
ing conditions than those expressed in this Agreement. 
 Agreement, article 28, section 1.
2 By letter dated January 22, 
2002, the Employer requested 
information from the Respondent.  The letter referenced the 
ﬁmost-favored nationsﬂ clause in the Agreement and requested 
copies of: all current collective-bargaining agreements to 
which the Respondent was a party; all rules and policies that 
the Respondent negotiated with other employers or allowed 
other employers to implement; and, all arbitration decisions 
and grievance settlement agreements issued since July 3, 1997, 
that involved the interpretation of the language of the collec-
tive-bargaining agreement.
3  The Respondent has not provided 
                                                          
                                                                                             
1 The MOA was entered into on October 1, 1999. 
2 The MOA made some modifications to the terms of the Agree-
ment, but this provision was not affected.   
3  The relevant portion of the Employer™s January 22, 2002 informa-
tion request reads as follows: 
In order to facilitate the administ
ration of the contract, and consis-
tent with the terms of the National 
Labor Relations Act, as amended, 
please provide the Company with the following information: 
the Employer with any of the information requested in the 

January 22 letter.  The parties st
ipulate that the Employer has a 
basis for believing that the 
Respondent possesses information 

responsive to the in
formation request. 
During the time period at issue here the parties have been 
exchanging drafts of a successor to the Agreement, but no 
successor Agreement had been signed as of the time that the 
parties submitted the stipulated record.   
B. The Complaint 
The complaint alleges that the Respondent has failed and re-
fused to furnish information re
quested by the Employer that 
was relevant to the administration of the Agreement, and has 

by this conduct failed and refused to bargain collectively with 
the Employer, and violated Sec
tion 8(b)(3) of the Act.   
III.  ANALYSIS AND DISCUSSION 
A labor organization™s duty to furnish information pursuant 
to Section 8(b)(3) of the Act is
 ﬁcommensurate with and paral-
lel to an employer™s obligation 
to furnish it to a unionﬂ pursu-
ant to Section 8(a)(1) and (5) of the Act.  
Iron Workers Local 
207 (Steel Erecting Contractors)
, 319 NLRB 87, 90 (1995); 
see also 
Firemen & Oilers Local 288 (Diversy Wyandotte)
, 302 NLRB 1008, 1009 (1991). The duty to provide informa-
tion applies to information relevant to the policing or admini-
stration of a collective-bargaining agreement.  
Washington 
Beef, Inc.
, 328 NLRB 612, 617Œ618 (1999); 
Bacardi Corp.
, 296 NLRB 1220, 1222Œ1223 (1989); 
Chesapeake & Potomac 
Telephone Co.
, 259 NLRB 225, 227 fn. 7 (1981), enfd. 687 
F.2d 633 (2d Cir. 1982).  Releva
nce is evaluated using a ﬁlib-
eral discovery-type standardﬂ that is satisfied as long as the 
information has some bearing upon an issue between the par-
 1. Copies of all current collective bargaining agreements to 
which Local 500 is a party.  Such
 agreements include any expired 
agreements that the Union has agr
eed to extend.  If the contract 
makes reference to any benefit programs which are not spelled 
out in detail in the contract (e.g.: insurance policies, health and 
welfare programs, pension benefits
) please provide a copy of the 
summary plan description for such programs.  Moreover, the re-

sponse should also include all si
de letter agreements or under-
standings that may or may not be
 attached to the contract under 
which they arise. 
2. Copies of all rules and/or policies currently in effect at 
workplaces covered by a [Responde
nt] contract that the [Respon-
dent] has negotiated with the employer or has agreed to allow the 

employer to put into effect.  Su
ch rules and policies include, but 
are not limited to, rules/policies 
covering discipline, discharge, 
rules of conduct, work rules 
and rules/policies governing atten-
dance and absenteeism.   
3. Copies of any and all arbitration decisions and/or grievance 
settlement agreements issued in
 connection with any collective 
bargaining agreement to which Local 500 is a party and which 

have been issued since July 3, 1997.  This request includes arbi-
tration decisions/grievance settlement agreements that involve the 
interpretation of the language of the collective bargaining agree-
ment including, but not limited to, compensation and benefit obli-
gations provided for under the contract, as well as deci-
sions/settlement agreements which 
address the legality and/or en-
forceability of rules/policies governing discipline, discharge, rules 
of conduct, work rules and policies/rules governing attendance 
and absenteeism. 
 TEAMSTERS LOCAL 500 (ACME MARKETS) 253ties and is of probable use to the requesting party.  
Bacardi 
Corp., supra; 
Pfizer, Inc.
, 268 NLRB 916, 918 (1984), enfd. 
763 F.2d 887 (7th Cir. 1985). 
I conclude that the information requested in the Employer™s 
January 22, 2002 letter is necessary and relevant to the polic-
ing and administration of ﬁmost
-favored nationsﬂ clause in the 
Agreeement.  ﬁThe Board has c
onsistently held that such a 
‚most favored nations™ clause 
establishes both the necessity 
and relevancy ofﬂ information regarding agreements that a 
union has with other employers, ﬁand that a union™s refusal to 
furnish such information violates
 Section 8(b)(3) of the Act.ﬂ  
Electrical Workers Local 
292 (Sound Employers Assn.)
, 317 
NLRB 275 275Œ276 (1995), citing 
Teamsters Local 272 (Met-
ropolitan Garage)
, 308 NLRB 1132, 1133Œ1134 (1992); 
Ser-vice Employees Local 144 (Jamaica Hospital)
, 297 NLRB 
1001, 1002Œ1003 (1990), 
Electrical Workers Local 1186 (Pa-
cific Electrical Contractors)
, 264 NLRB 712, 721Œ722 (1982); 
and Hotel & Restaurant Employees Local 355 (Doral Beach 
Hotel)
, 245 NLRB 774, 776Œ777 (1979); see also 
Service Em-ployees Local 144 (Jamaica Hospital)
, supra at fn. 2, 1003 
(1990).   
It is undisputed that the Respondent refused to provide any 
of the relevant information requested by the Employer in its 
January 22, 2002 letter.  In its brief, the Respondent argues 
that information sought is not relevant because it involves 
employees who are not in the bargaining unit and because the 
Employer has not filed a grieva
nce based on the ﬁmost-favored 
nationsﬂ clause.  These argumen
ts do not overcome the clear 
precedent of cases such as S
ound Employers Assn.
, supra, and 
Jamaica Hospital
, supra, which the Respondent does not even 
mention, much less distinguish. 
 Those cases make clear that a 
request for information about ag
reements with other employers 
is presumptively relevant to 
the administration of a ﬁmost-
favored nationsﬂ clause in a collective-bargaining agreement 

regardless of the fact that such a request seeks information 
about the terms of employment 
of employees who are not in 
the bargaining unit, and regard
less of whether the employer 
has filed grievance.  In its answer to the complaint the Re-

spondent contends that it is no
t required to supply the re-
quested information because the parties have reached a succes-
sor agreement that the Employer refuses to sign.  As a factual 
matter this contention is not established by the stipulated re-
cord in this case.  On that basis alone, the Respondent™s argu-
ment must be rejected.  Moreover, even if the record did sup-
port the Respondent™s factual 
allegation, the Respondent has 
cited no authority or theory under which that would excuse it 
of the clear obligation to provide information necessary and 
relevant to the policing and administration of a ﬁmost-favored 
nationsﬂ provision that the parties agree has been in effect at 
all relevant times.  The Respon
dent contends that the request 
for information is overly bur
densome.  The Respondent has 
made no showing that the number 
of agreements or the manner 
in which the information is 
maintained make production im-
practical.  Therefore, I decline to find that the request is un-
duly burdensome.  See 
Service Employees Local 144
, supra at 
1001 fn. 2. 
I conclude that the Employer is entitled to the information 
requested in its January 22, 2002
 letter and that the Respon-
dent™s failure to supply such in
formation is a vi
olation of Sec-tion 8(b)(3) of the Act. 
CONCLUSIONS OF LAW 1. The Employer is engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. 
2. The Respondent is a labor organization within the mean-
ing of Section 2(5) of the Act.   
3. At all times material to this case, the Respondent and the 
Employer have been parties to
 a collective-bargaining agree-
ment. 
4. By refusing to furnish the Employer with the information 
requested in the Employer™s le
tter dated January 22, 2002, the 
Respondent has violated Section 8(b)(3) of the Act.   
REMEDY The Respondent has committed an unfair labor practice 
within the meaning of Section 8(
b)(3) of the Act, and must be 
ordered to cease and desist ther
efrom and take certain affirma-
tive action designed to effectua
te the purpose and policies of 
the Act.  Specifically, the Respondent must be ordered to pro-
vide the Employer with all of 
the information requested in the 
Employer™s January 22, 2002 letter. 
On these findings of fact and 
conclusions of law and on the 
entire record, I issue the following recommended
4ORDER The Respondent, Food Drivers, Helpers & Warehousemen 
Employees, Local 500 a/w Intern
ational Brotherhood of Team-
sters, AFLŒCIO, its officers, agents, and representatives, shall 
1. Cease and desist from 
(a) Refusing to furnish Acme Ma
rkets, Inc. (the Employer) 
with the information requested in the Employer™s January 22, 

2002 letter to the Respondent, described above. 
(b) In any like or related mann
er interfering with, restrain-
ing, or coercing employees in the exercise of the rights guaran-
teed them by Section 7 of the Act. 
2. Take the following affirmat
ive action necessary to effec-
tuate the policies of the Act. 
(a) Immediately furnish the Em
ployer with the information 
requested in the Employer™s January 22, 2002 letter to the 

Respondent. 
(b) Within 14 days after service by the Region, post at its 
business office and meeting pla
ces copies of the attached no-
tice marked ﬁAppendix.ﬂ
5 Copies of the notice, on forms pro-
vided by the Regional Director for Region 4 after being signed 
by the Respondent™s authorized 
representative, 
shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
5 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254 places where notices to members are customarily posted. Rea-
sonable steps shall be taken by 
the Respondent to ensure that 
the notices are not altered, defaced, or covered by any other 

material. 
(c) Sign and return to the Regional Director sufficient cop-
ies of the notice for posting by the Employer, if willing, at all 
places where notices to employees are customarily posted. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certif
ication of a responsible offi-
cial on a form provided by the Region attesting to the steps 
that the Respondent has taken to comply. 
 